Annual Shareholders Meeting Butte, MontanaApril 25, 2012 2 Forward looking statements During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements.We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason.Although our expectations and beliefs are based on reasonable assumptions, actual results may differ materially.The factors that may affect our results are listed in certain of our press releases and disclosed in the Company’s public filings with the SEC. 2 3 Who we are Financial update Investment opportunity outlook Outline 4 Who we are ðOur Vision: Enriching lives through a safe, sustainable energy future ðOur Mission: Working together to deliver safe, reliable and innovative energy solutions ðOur Values: Safety Excellence Respect Value Integrity Community Environment 5 Geographically positioned for success ðOur service territory covers someof the best wind regimes in thenation ðWe have the opportunity toprovide transmission services intotwo different markets (West and Midwest) Great wind profile Low unemployment rates ðA fully-regulated utility located instates with relatively stableeconomies with opportunity forsystem investment and gridexpansion 6 7 With competitive customer rates Typical Customer bills 8 One hundred years later…. After a hundred years, electricity is still a great value 9 Who we are Financial update Investment opportunity outlook Outline 10 A strong credit profile ðLong-term targeted total debt to capitalization of 50-55% with a current capitalization of 55.6%(1) ðTotal liquidity of $136 million as of Dec 31, ’11 ðRefinanced nearly all debt in the last 2years –Lowered average coupon on long-term debt by 1.2% and extendedmaturities 11 Reaffirming 2012 earning guidance Reaffirming 2012 guidance range of $2.35-$2.50 based upon, but not limited to, the following major assumptions and expectations: • A consolidated income tax rate of approximately 18% - 20% of pre-tax income; 12 8.1%Cash From Operations 6.5% Dividend Growth 13 A history of earnings and dividend growth 14 Solid pension funding NorthWestern Energy’s Pension Assumptions ðTarget allocation 50% equity and 50% fixed income ðExpected long-term rate of return of7.00% ðDiscount rate of4.40 - 4.55% 15 Who we are Financial update Investment opportunity outlook Outline 16 Growing investment in our existing system 17 Great investment growth opportunities 18 Investment project summary Note: Color / label indicate NorthWestern Energy's current probability of execution and timing of expenditures. Changed to Green withMPSC pre-approval granted Feb ‘12 19 20 Questions? Thank you from all of us at NorthWestern Energy.
